        Case 1:20-cv-03590-JEB Document 74-1 Filed 07/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                              Plaintiff,
                                                       Civil Action No. 1:20-cv-03590 (JEB)
                       v.

FACEBOOK, INC.

                              Defendant.


  [PROPOSED] ORDER GRANTING FEDERAL TRADE COMMISSION’S MOTION
                    FOR AN EXTENSION OF TIME

       Upon consideration of Plaintiff Federal Trade Commission’s Motion for an Extension of

Time to File an Amended Complaint, the consent motion is GRANTED. Accordingly, (1)

Plaintiff shall file an amended complaint by August 19, 2021; (2) Defendant shall file its answer

or otherwise respond to Plaintiff’s amended complaint by October 4, 2021; (3) Plaintiff shall file

its opposition to Defendant’s motion to dismiss, if any, by November 17, 2021; and (4)

Defendant shall file its reply, if any, by December 1, 2021.

       IT IS SO ORDERED.




Dated: _____________, 2021                                     _____________________
                                                               James E. Boasberg
                                                               United States District Judge
            Case 1:20-cv-03590-JEB Document 74-1 Filed 07/23/21 Page 2 of 2




                             ATTORNEYS TO BE NOTIFIED


Plaintiff                                     Daniel J. Matheson (D.C. Bar No. 502490)
                                              Federal Trade Commission
                                              600 Pennsylvania Ave, NW
                                              Washington, DC 20580
                                              Tel: 202-326-2075
                                              dmatheson@ftc.gov




Defendant                                     Mark C. Hansen (D.C. Bar No. 425930)
                                              Kellogg, Hansen, Todd,
                                                Figel & Frederick, P.L.L.C.
                                              1615 M Street, N.W., Suite 400
                                              Washington, D.C. 20036
                                              Tel: (202) 326-7900
                                              mhansen@kellogghansen.com
